DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1, 2, 8-10, 16, 17, and 20 have been amended.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, without significantly more. 
Claims 1-20 are directed to detection of indicators in healthcare data, which is considered managing personal behavior.  Managing personal behavior falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-8 recite a system with a processing device and a non-transitory computer-readable medium. Claims 9-16 recite a method with at least one step.  Claims 17-20 recite a non-transitory computer-readable medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (machine, process, and apparatus).
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a system comprising:
obtaining current order data, wherein the current order data indicates an order for a laboratory test for a patient;
obtaining historical data indicating a previous laboratory test for the patient and a result of the previous laboratory test;
applying a filter to the historical data, the current order data, or both, to produce filtered data including at least one mistakenly applied marker and comparing the filtered data to a profile associated with a disorder;
determining, based on the at least one mistakenly applied marker, a first additional laboratory test for updating the profile, the filter, or both, the profile and the learning filter usable as updated over time for automatically determining future subjects of interest for the disorder;
outputting a notification to a patient indicating a result of the first additional laboratory test in response to determining that the result indicates that the patient has the disorder, the notification including an invitation or request for additional testing or enrollment in a study;
receiving, from the patient, a reply to the invitation or request; 
updating a disorder registry in response to the reply received from the patient;
automatically determining one or more new data elements for the disorder based on the result of the first additional laboratory test; and
 automatically training the learning filter and automatically updating the profile using the one or more new data elements and the disorder registry as updated, to improve criteria for automatically determining future subjects of interest for the disorder.

The above-recited limitations obtain patient data and identify the patient profile associated with a disorder.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
a patient computing device;
a processing device; and
a non-transitory computer-readable medium communicatively coupled to the processing device;
a database.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“a processing device”, “a non-transitory computer-readable medium”, “a database”) and insignificant extra solution activity (obtaining, determining, outputting).  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 85-86 indicate that the processor includes a computer-readable medium, such as a random access memory (RAM) coupled to the processor. The processor executes computer-executable program instructions stored in memory. Such processors may comprise a microprocessor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), field programmable gate arrays (FPGAs), and state machines. Such processors may further comprise programmable computing devices such as PLCs, programmable interrupt controllers (PICs), programmable logic devices (PLDs), programmable read-only memories (PROMs), electronically programmable read-only memories (EPROMs or EEPROMs), or other similar devices.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network (i.e., obtaining from a database historical data) and electronic recordkeeping (i.e., obtaining data and updating a profile) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 9 and 17 is parallel in scope to claim 1 and ineligible for similar reasons. Dependent claims 2-8, 10-16, and 18-20 merely serve to embellish the abstract idea and/or append additional extra-solution activity to the abstract idea, and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-20 are hereby withdrawn pursuant to the amendments filed on December 9, 2021.  
	The prior art references fail to teach or disclose the following claim limitations:
applying a filter to the historical data, the current order data, or both, to produce filtered data including at least one mistakenly applied marker and comparing the filtered data to a profile associated with a disorder;
determining, based on the at least one mistakenly applied marker, a first additional laboratory test for updating the profile, the filter, or both, the profile and the learning filter usable as updated over time for automatically determining future subjects of interest for the disorder;
automatically training the learning filter and automatically updating the profile using the one or more new data elements to improve accuracy of determining future subjects of interest for the disorder.

	The cited prior art Settimi et al. (US 2007/0294110 A1, hereinafter Settimi) teaches  refining the identification of study candidates. In an embodiment, the method may include receiving a plurality of clinical conditions at a user interface. The conditions may generally be tied to codified terms in electronic medical patient records. The method may also include receiving parameters for tailoring a search of electronic medical data for the clinical conditions. For example, the parameters may weight the conditions and may include ranking the conditions, determining whether the conditions are mandatory for the pool, and determining a percentage deviation for numerical ranges. The method may also include executing an optimization function to create a pool according to the specified conditions and parameters. The method may also include displaying the pool in an order from the most optimal results to the least optimal results.
Amarasingham, et al., (US 2015/0106123 A1, hereinafter Amarasingham) teaches a repository of patient data including clinical and social information associated with a plurality of patients updated and received from a plurality of clinical and social service organizations and data sources, at least one predictive model using clinical and social factors derived from the patient data to extract both explicitly encoded information and implicit information about the patient's clinical and social information, and a user interface operable to present a selected view of the patient data and analysis associated with the at least one particular patient to a user via a computing device, each view being composed of a selected collection of a plurality of widgets each presenting a focused subset of patient data and analysis.
United States Patent Application Publication Number 2015/0193583, McNair, et al., hereinafter McNair teaches facilitating clinical decision support and managing patient population health by health-related entities including caregivers, health care administrators, insurance providers, and patients. Embodiments of the invention provide decision support services including providing timely contextual patient information including condition risks, risk factors and relevant clinical information that are dynamically updatable; imputing missing patient information; dynamically generating assessments for obtaining additional patient information based on context; data-mining and information discovery services including discovering new knowledge; identifying or evaluating treatments or sequences of patient care actions and behaviors, and providing recommendations based on this; intelligent, adaptive decision support services including identifying critical junctures in patient care processes, such as points in time that warrant close attention by caregivers; near-real time querying across diverse health records data sources, which may use diverse clinical nomenclatures and ontologies; improved natural language processing services; and other decision support services.

Response to Arguments
5.	Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.

A.	Applicant argues that claims 1-20 are integrated into a practical application and are similar to the claim found in Example 42 of the Subject Matter Eligibility Examples (2019 PEG Examples 37-42).
	In response, Examiner respectfully disagrees.  Examiner finds the claims recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The steps of the claim limitations outlined above in the 35 U.S.C. 101 rejection are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.  Regarding, the steps that Applicant points to (applying a learning filter) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. The structural elements of the present application (i.e. a processor and non-transitory computer-readable medium, etc.) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. (See the 35 U.S.C. 101 rejection above).
 	The claims do not integrate the abstract idea into a practical application, and does not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience and the recited claim elements constitute methods related to personal behaviors, as well as, activities or behaviors of consumers, i.e. individials, which are still considered an abstract idea under the 2019 PEG. As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. The claim is silent on any computer operation and specific technological implementation that would move the claim beyond a general link to a technological environment.  The claims are drawn to merely filtering data for a patient to update a patient profile.
	With regard to Example 42, Example 42 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).  The fact that this claim could share information in real time in a standardized format regardless of the format in which the information was input by the user is what made the claim eligible and not directed to the recited judicial exception.  This claim is in no way analogous to claim 1 of the present invention.  The present claims do not share information in real time in a standardized format regardless of the format in which the information was input by the user.
 	Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Decision support with clinical nomenclatures (US 10446273 B1) teaches facilitating clinical decision support and managing patient population health by health-related entities including caregivers, health care administrators, insurance providers, and patients. Embodiments of the invention provide decision support services including providing timely contextual patient information including condition risks, risk factors and relevant clinical information that are dynamically updatable; imputing missing patient information; dynamically generating assessments for obtaining additional patient information based on context; data-mining and information discovery services including discovering new knowledge; identifying or evaluating treatments or sequences of patient care actions and behaviors, and providing recommendations based on this; intelligent, adaptive decision support services including identifying critical junctures in patient care processes, such as points in time that warrant close attention by caregivers; near-real time querying across diverse health records data sources, which may use diverse clinical nomenclatures and ontologies; improved natural language processing services; and other decision support services.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3624